Concurring Opinion
Arterburn, J.
I concur in the majority opinion because I believe it correctly states the law; yet I make *227the following comment because as a lawyer I am vitally interested in the welfare of my profession. I feel that the bringing of an action of this type was ill-considered from a public relations viewpoint. The image of the lawyer in the public eye is not enhanced by this proceeding. Most lawyers care little for the kind of legal work that is the subject of this litigation. The charges are relatively small and the time distracting from more important work in most law offices. It would have been better to have left “well enough alone.” For example, the medical profession is too sensible to launch a crusade against or proceed against everyone encroaching upon its precincts.
Of course, one may conjure up dire consequences flowing from untrained persons engaging either in law or in medicine, but such speculation should not outweigh the practicalities of everyday life. It is by a conceptualistic, rather than a realistic, approach to the problem of just what constitutes the practice of law that it can be said that the realtors are engaged in the unauthorized practice of law. The public reaction to such a course as this is well demonstrated by what happened in the State of Arizona where a very stringent Supreme Court decision, almost totally restricting real estate agents in their activities, was cancelled out immediately by a constitutional amendment.
The American Bar Association has intervened in this case. It is interesting to note, however, that nothing of any considerable importance is being done by that association in the federal area, where persons who are not members of the bar are permitted to practice before the gigantic federal bureaus, such as the Interstate Commerce Commission, Federal Power Commission, Patent Bureau, Federal Trade Commission, Treas*228ury Department, to mention but a few.1 At the same time these administrative agencies assume the power io deny a member of the bar the right to represent a client before them without their permission.
There seems to be some delicacy and hesitancy in any effort to resist such unwarranted arrogance where it assumes a magnitude of some importance in the federal bureaucracy. On the other hand, attention, as here, is directed to petty practices in the state area. If the image of the attorney in the public eye is to be improved, we could very well spend more time cleaning up our own house rather than to discipline other organizations.

. One of the rules for admission to practice before the Interstate Commerce Commission reads as follows:
“(b) Persons not attorneys. Any person not an attorney at law who is a citizen or resident of the United States, and who shall satisfy the Commission that he is possessed of the necessary legal and technical qualifications to enable him to render valuable service before the Commission, and that he is otherwise competent to advise and assist in the presentation of matters before the Commission.” (Our italics)